Title: From Thomas Jefferson to William Short, 23 March 1803
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello Mar. 23. 1803
          
          Your’s of the 10th. came to hand two days ago only. I will carry with me to Washington the whole bundle of your papers, so as to be able to put into your hands any particulars of them. I informed you in my last that in the first week of this month 500. D. would be left in mr Barnes’s hands for you, and the same sum monthly until the whole of my balance should be paid up. I am disabled from doing more during the present year by an unlucky circumstance. about 18. months ago I was offered 4. shares out of 10. of a tract of land adjoining me, on which was a valuable mill seat, the only rival to mine which can be on this river. I bought without sufficient consideration, with a view to bring the other shares under my power which I expected would be falling in, one by one in the course of 8. or 10. years. but contrary to all expectation they were offered for sale last summer. I authorised a friend going to Kentucky, where the parties reside, to purchase, taking a sufficient credit, which he expected could have been had. but he was induced to purchase it on paiments all to be made this year. it was on a view of this (which takes from me 6000. D.) that I informed you I could pay you only 500. D. a month. I shall endeavor to sell it immediately if possible: and if I can, the whole of your paiment can be accomplished in a little more than a twelvemonth from this time: if I cannot sell it, 6 months more will be requisite to accomplish the whole; because I can begin with the next year to pay 1000. D. a month.
          with respect to the settlement of the account I am perfectly satisfied with the principles, & the calculation you have made on them. the error you have detected in an early part of it can be corrected by laying interest on it, and entering it with it’s interest at the foot of the account. since the date of the account I rendered you there are only some rents recieved by me, and some small disbursements to be added. my stay here (being now only of 4. or 5. days) is so short and my occupations so pressing that I shall be better able to attend to this matter at Washington than here. in the mean time be so good as to send me a copy of your statement of the account to Jan. 1. 1800. which you mention as the point of time to which you have brought it.
          Mr. Lilly will make no more leases of your land but from year to year. some years hence; no doubt, 10. or even 12. D. an acre may be got for your lands, by the natural progression of price. but at present no such sum can be got, unless for very small & chosen spots, which being taken out, the residue will not sell at all. there is at present a sensible check in the price of lands, proceeding from the low prices of produce, consequent on the peace. I do not know that 8. D. could be immediately got for your’s: tho’ I suppose that by advertising, the purchaser or purchasers might offer at that. this, with the rents, would give you 20. percent per annum on your money. Henderson, who gave you false ideas on this subject, is an unprincipled creature, not worth a dollar in the world.   Altho’ you speak of going from Philadelphia to Kentucky direct, I do not surrender the hope of seeing you in Washington. at any rate, on your return, I shall count on seeing you either there or at Monticello. accept my friendly salutations & assurances of constant & affectionate esteem.
          
            Th: Jefferson
          
          
            P.S. since writing the above, mr Durrett your tenant has called on me and offers to take all the lands above the road, which is ⅘ of the whole at 8. D. paying ⅓ on delivery, and the remaining ⅔ at two equal & annual instalments, & mortgaging the land itself as security. he supposed delivery would not be made till the end of this year, when a year’s rent would be to be paid in addition. he wishes an answer. I think the part below the road can be readily sold for 10. D.
          
        